Title: From George Washington to Brigadier General James Mitchell Varnum, 19 November 1777
From: Washington, George
To: Varnum, James Mitchell



Dear Sir
Head Quarters Whitemarsh [Pa.] 19th Novemr 1777

The Gens. St Clair, Knox and Kalb returned to Camp this Evening, they are all clear in their opinions that keeping possession of the Jersey 

Shore at or near Red Bank is of the last importance. I have therefore determined to make such an addition to the reinforcement that marched this morning under Genl Huntingdon, that I am in hopes you will be able to give an effectual Check to the Force which the Enemy at present have in Jersey. Genl Green will take the command of the Reinforcement—Very much will depend upon keeping possession of Fort Mercer, as to reduce it, the Enemy will be obliged to put themselves in a very disagreeable position to them and advantagious to us, upon a narrow neck of land between two Creeks, with our force pressing upon their Rear. Therefore desire Colo. Green to hold it if possible till the relief arrives. All superfluous Stores may be removed if it can be done after this reaches you, that in Case of an accident as little may fall into the hands of the Enemy as possible. While we hold the Fort it will be necessary for some of the Galleys to lay close under the Bank to keep the Enemy from making any lodgment under it and it will also secure your communication with the Water, which perhaps may be essential, for I do not remember whether there is a Well in the Works. There can be no danger to the Galleys while we keep the Bank above them and if we evacuate, if they cannot get off, they may destroy them and put the Men on shore. I have recommended this upon a supposition that they will be very servicable to you, if you do not think they will, you need not keep them.
Altho’ I am anxious to have the Fort kept, I do not mean that it should be done at all events, so as to endanger the safety of the Men without any probability of success. I am Dear Sir Yr most obt Servt

Go: Washington

